719 S.E.2d 32 (2011)
STATE of North Carolina
v.
George Kevin FAISON.
No. 335P11.
Supreme Court of North Carolina.
December 8, 2011.
Rudolph A. Ashton, III, New Bern, for Faison, George Kevin.
*33 W. Richard Moore, Special Deputy Attorney General, for State of North Carolina.

ORDER
Upon consideration of the petition filed on the 9th of August 2011 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 8th of December 2011."